Title: [From Thomas Jefferson to Steuben, ca. 15 January 1781]
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von


[Richmond, ca. 15 Jan. 1781. Letter not found, but the following clearly elliptical version of it appears in a Virginia Militia Order Book for Dec. Jan. 1781 (ViU-McG): “The Genl. takes this Oppertunity to Inform the Troops before they Separate that he has been honour’d with a letter from his excellency the Governour of which the following is an extract—I beg leave in the behalf of my Country to Return through you Sincere thanks to the virtuous yeomanry who have turn’d out with so much Readiness and Spirit in Opposition to the Injust Invasion of our native land. To the Gallant Officers also evested to make my Acknowledgements who leads their Countrymen in the field, pointed their efforts to their proper objects, and Especially to know of them who performing, Supplies of Rank to the Substantial duty of a Citizen, have again Contributed to their Experience and Valour to the publick defence.” This garbled version is preceded and followed by clear, grammatical general orders from Steuben: since the text of TJ’s letter passed through Steuben’s headquarters and also through the unidentified copyist who made the entry in the Order Book, it is not possible to fix  responsibility for what was at best a very careless bit of transcribing. A more dependable example of TJ’s commendation of Steuben can be found in his letters to Washington and to Samuel Huntington, 10 Jan. 1781. As to the latter, James Lovell wrote to Steuben: “The Governor of Virginia mentions very honorably your Conduct with a small Body of militia of which you had condescended to take the Command while a traitorous Villain was aiming to make extensive ravages in that State. Your own Letters to Congress have confirmed the propriety of the Governors grateful Sentiments” (Lovell to Steuben, 22 Jan. 1781; NHi).]
